                                                        Case 2:16-cr-00294-JCM-VCF Document 252 Filed 09/17/20 Page 1 of 3




                                                    1   RICHARD E. TANASI, ESQ.
                                                        Nevada Bar No. 9699
                                                    2   TANASI LAW OFFICES
                                                    3   8716 Spanish Ridge Ave., Ste. 105
                                                        Las Vegas, NV 89148
                                                    4   Telephone: (702) 906-2411
                                                        Facsimile: (866) 299-5274
                                                    5   Attorney for Defendant TUALAU
                                                    6
                                                                                   UNITED STATES DISTRICT COURT
                                                    7
                                                                                             DISTRICT OF NEVADA
                                                    8
                                                    9     UNITED STATES OF AMERICA,
                                                                                                                  CASE NO.:      2:16-cr-00294-JCM-VCF
                                                   10                           Plaintiff,
                                                                                                                  STIPULATION AND ORDER TO CONTINUE
                                                   11     vs.                                                     DEADLINE TO SUBMIT STIPULATION
TANASI LAW OFFICES




                                                                                                                  AND ORDER REGARDING LAW LIBRARY
                702-906-2411 • Fax 866-299-5274
                8716 Spanish Ridge Ave. Ste. 105




                                                   12     GOLDSBY, JASON; MADRIGAL, BONNIE;                       ACCESS [ECF 247]
                    Las Vegas, Nevada 89148




                                                          REDMOND, RUDY; TUALAU, KAILI
                                                   13
                                                                                Defendant.
                                                   14
                                                   15           IT IS HEREBY STIPULATED AND AGREED, by and between the United States of
                                                   16   America, by and through NICHOLAS TRUTANICH, United States Attorney, and RICHARD
                                                   17   LOPEZ, Assistant United States Attorneys, and Defendant, Defendant KAILI TUALAU, by and
                                                   18   through his attorney, RICHARD E. TANASI, ESQ. that the deadline for the parties to submit a
                                                   19   joint stipulation that contains a reasonable schedule and/or number of hours for defendant’s access
                                                   20   to the law library with access to a computer to prepare for his defense be extended seven (7) days.
                                                   21              DATED this 17TH day of SEPTEMBER, 2020.
                                                   22
                                                   23
                                                   24   /s/                                                    /s/
                                                        _________________________                             _________________________
                                                   25   NICHOLAS TRUTANICH
                                                        RICHARD LOPEZ                                         RICHARD E. TANASI
                                                   26   Assistant United States Attorney                      Counsel for Defendant TUALAU
                                                   27
                                                   28


                                                                                                       - 1-
                                                        Case 2:16-cr-00294-JCM-VCF Document 252 Filed 09/17/20 Page 2 of 3




                                                    1                              UNITED STATES DISTRICT COURT
                                                    2                                        DISTRICT OF NEVADA
                                                    3
                                                          UNITED STATES OF AMERICA,
                                                    4                                                       CASE NO.: 2:16-cr-00294-JCM-VCF
                                                                                Plaintiff,
                                                    5
                                                          vs.
                                                    6
                                                          GOLDSBY, JASON; MADRIGAL, BONNIE;
                                                    7     REDMOND, RUDY; TUALAU, KAILI
                                                    8                           Defendant.
                                                    9
                                                   10                                              ORDER

                                                   11           IT IS THEREFORE ORDERED that the parties shall have to and including
TANASI LAW OFFICES

                702-906-2411 • Fax 866-299-5274
                8716 Spanish Ridge Ave. Ste. 105




                                                   12   9-24, 2020, to submit a joint stipulation that contains a reasonable schedule and/or
                    Las Vegas, Nevada 89148




                                                   13   number of hours for defendant’s access to the law library with access to a computer to

                                                   14   prepare for his defense be extended.

                                                   15           DATED this 17th day of SEPTEMBER 2020.

                                                   16
                                                   17                                              _____________________________________
                                                                                                   CAM FERENBACH
                                                   18                                              UNITED STATES MAGISTRATE JUDGE
                                                   19
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28


                                                                                                    - 2-
                                                        Case 2:16-cr-00294-JCM-VCF Document 252 Filed 09/17/20 Page 3 of 3




                                                    1                                   CERTIFICATE OF SERVICE
                                                    2          I HEREBY CERTIFY that on the 17TH day of September, 2020 the undersigned served
                                                    3   the foregoing STIPULATION AND ORDER on all counsel of record herein by causing a true
                                                    4   copy thereof to be filed with the Clerk of Court using the CM/ECF system, which was served via
                                                    5   electronic transmission by the Clerk of Court pursuant to local order.
                                                    6
                                                    7
                                                                                              /s/
                                                    8                                         An employee of TANASI LAW OFFICES
                                                    9
                                                   10
                                                   11
TANASI LAW OFFICES

                702-906-2411 • Fax 866-299-5274
                8716 Spanish Ridge Ave. Ste. 105




                                                   12
                    Las Vegas, Nevada 89148




                                                   13
                                                   14
                                                   15
                                                   16
                                                   17
                                                   18
                                                   19
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28


                                                                                                       - 3-
